Ryder established prima facie that the problems with the brakes on the truck it maintained were unanticipated and that it exercised reasonable care to keep the brakes in good working order (see Normoyle v New York City Tr. Auth., 181 AD2d 498 [1992]). However, defendant Daily News, the owner of the truck, submitted evidence sufficient to raise issues of fact whether the brakes were defective and not properly maintained. Defendant Steven Grand, the driver of the truck, testified that the brakes on the truck failed. A police officer who responded to the accident observed a maladjustment on the slack adjuster, a mechanism that controlled the brake, and an oil leak on the hub of the truck. An expert retained by Daily News opined that the maladjustment and the oil leak could lead to brake failure and were indicative of improper maintenance or inspection of the truck. Although the expert did not inspect the truck, his opinions were sufficiently supported by photographs of the scene and the firsthand observations of the police officer. Concur— Gonzalez, P.J., Tom, Sweeny, Freedman and Abdus-Salaam, JJ.